Title: To George Washington from William Heath, 4 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West Point Jany 4th 1781
                        
                        I am honored with yours of the 3d. have ordered a Detachment to proceed up the river, in pursuit of Flour
                            immediately agreeable to your directions. I cannot but lament that we have new experiments to make almost daily. I think
                            some of the strong Pettiaugurs at Fish Kill Landing, or one or two of the Sloops, might perform this service, with as much
                            safety as the Batteaux, as the Season now is, and with much greater advantage, as to the safe conveyance of the Flour, and
                            ease of transportation. The Flour designed for the Troops on the east side of the river, might be sent immediately down in
                            waggons, or on horses, if the Q.M. General can command them. I was last night informed that a very considerable quantity
                            of Flour is at Ringwood. If the Q.M. General cannot command Teams otherwise, would it not be best at at this critical moment,
                            even to impress Teams to bring it forward—Our Troops yesterday received but half a pound of flour. I do not know that they
                            have any to day.
                        I am informed there are a few Watch Coats and Mittens in the Continental Store, the proportion for the
                            Massachusetts Line. Will your Excellency be pleased to give an order for the delivery of them to the State Clothier—who
                            presents this, I have the honor to be With the greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                    